United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Loma Linda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William H. Brawner, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0941
Issued: August 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 27, 2017 appellant, through counsel, filed a timely appeal from a February 28,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant sustained a recurrence of disability beginning April 14,
2014 causally related to his December 21, 2013 employment injury.
FACTUAL HISTORY
On December 23, 2013 appellant, then a 52-year-old vocational nurse, filed a traumatic
injury claim (Form CA-1) alleging that on December 21, 2013 he sprained his left knee after an
altercation with a patient. He did not stop work. OWCP accepted the claim, currently on appeal,
assigned File No. xxxxxx153, for a left knee contusion that had resolved as of January 8, 2014.
On April 16, 2014 appellant filed a second traumatic injury claim (Form CA-1) alleging
that he sustained an injury to his left knee on April 14, 2014 when a patient tried to escape.
OWCP assigned the case File No. xxxxxx561 and, on October 3, 2016, accepted the claim for a
temporary aggravation of unilateral primary osteoarthritis of the left knee.
In an April 15, 2014 report, submitted to OWCP under File No. xxxxxx561, Dr. Juan
Antonio Cortes, an osteopath, obtained a history of appellant sustaining a left knee injury from
dealing with a combative patient. He indicated that it was a “reinjury from December 21, 2013.”
Dr. Cortes noted that the pain began gradually and that a review of records indicated that he had
“severe left knee findings with total knee arthroplasty already recommended.” He diagnosed left
knee traumatic arthritis due to an industrial accident.
In a report dated April 17, 2014 (Form CA-16), Dr. Gerald I. West, who specializes in
occupational medicine, indicated that appellant reinjured his left knee on April 14, 2014 “due to
a combative patient.” He diagnosed traumatic arthritis of the left knee. Dr. West noted that
appellant related that his “primary injury occurred on December 21, 2013” and that he was “very
clear that on both dates he was involved with the containment of combative patients.” He opined
that appellant had a preexisting left knee condition accelerated by “the above-mentioned
incidents.”
Appellant related, in an undated statement received April 25, 2014, that on April 14, 2014
he again injured his left knee while helping to restrain a combative patient.
On May 22, 2014 OWCP notified appellant that it had closed his December 21, 2013
accepted injury for medical care and recommended that he obtain treatment under the File No.
assigned with the April 14, 2014 claimed injury, xxxxxx561. It informed him that he could file
an occupational disease claim if he believed that he sustained arthritis due to continuing work
factors.
In a May 28, 2014 response, appellant advised that his physicians found that he required
a total knee replacement, scheduled for August 11, 2014. He attributed his condition to the
combined trauma to his knee as a result of his December 21, 2013 and April 14, 2014 injuries.
By letter dated June 19, 2014, OWCP informed appellant that, if he believed that he had
sustained a recurrence of disability with no intervening injury, he could file a recurrence of

2

disability under the current File No. It further advised that he could also proceed with his claim
for a traumatic injury under File No. xxxxxx561.
Appellant, on June 26, 2014, filed a recurrence (Form CA-2a) alleging that on April 14,
2014 he sustained a recurrence of disability causally related to his December 21, 2013 work
injury. He stopped work on April 15 and returned to work on June 9, 2014. In a statement
accompanying his claim, appellant described his December 21, 2013 work injury and noted that
he also had arthritis due to a service-connected injury to his left knee. He related that he
experienced another work injury on April 14, 2014 due to an altercation with a patient.
OWCP, by letter dated September 19, 2014, advised appellant of the definition of a
recurrence of disability, noting that he had described an intervening injury on April 14, 2014. It
requested that he submit medical evidence showing that his condition spontaneously worsened
without any intervening cause.
An August 9, 2014 magnetic resonance imaging (MRI) scan study of the left knee,
received by OWCP on October 18, 2014, revealed a lateral cyst and loss of cartilage in the
medial femoral condyle and patella.
Appellant, on October 18, 2014, related that the results from the MRI scan study showed
a spontaneous worsening of his condition. He maintained that his initial physician did not
sufficiently diagnose his condition.
In an October 20, 2014 report, Dr. West diagnosed traumatic arthritis and found that
appellant could perform light-duty work beginning October 17, 2014. He again noted that
appellant advised that he sustained an injury to his knee on April 21, 2014, but that the main
injury was on December 21, 2013, both incidents occurring when he attempted to subdue
combative patients. Dr. West diagnosed a loss of cartilage of the anterior portion of the medial
femoral condyle and patella.
By decision dated October 21, 2014, OWCP found that appellant had not established an
April 14, 2014 recurrence of disability. It determined that the evidence revealed that he
experienced an intervening injury on April 14, 2014 rather than a spontaneous worsening of his
December 21, 2013 employment condition.
Appellant, on November 10, 2014, requested an oral hearing before an OWCP hearing
representative. At the telephone hearing, held on June 2, 2015, he discussed his knee injury in
the military and subsequent left knee injuries due to altercations with patients on December 21,
2013 and April 14, 2014.
In a decision dated August 13, 2015, OWCP’s hearing representative affirmed the
October 21, 2014 decision. He noted that OWCP was currently developing the issue of whether
appellant sustained a left knee injury on April 14, 2014 in the performance of duty under a
separate File No. The hearing representative determined that the medical evidence was
insufficient to establish a recurrence of disability on April 14, 2014 due to his accepted
December 21, 2013 work injury.

3

Dr. G.B. Ha’Eri, a Board-certified orthopedic surgeon, examined appellant on October 7,
2015 and January 27, 2016. In a report dated January 27, 2016, he reviewed his history of a left
knee fracture in 1987 while in the military and work injuries on December 21, 2013 and
April 14, 2014 due to altercations with patients. Dr. Ha’Eri diagnosed an aggravation of
osteoarthritis of the left knee due to work injuries on December 21, 2013, April 14, 2014, and
June 22, 2015 and a torn left lateral meniscus likely caused by injuries on December 21, 2013
and January 14, 2014.
Appellant, on August 12, 2016, requested reconsideration. He contended that the
April 14, 2014 employment injury was causally related to the December 21, 2013 employment
injury. Appellant asserted that he had established that work injuries aggravated a preexisting
condition and maintained that OWCP failed to construe the evidence in his favor.
By decision dated February 28, 2017, OWCP denied modification of its August 13, 2015
decision.3 It noted that it had accepted that he sustained a temporary aggravation of left knee
arthritis due to an April 14, 2014 work injury under File No. xxxxxx561; OWCP found,
however, that the medical evidence failed to establish recurrence of disability on April 14, 2014
causally related to the December 21, 2013 employment injury. It determined that appellant
experienced an intervening injury on April 14, 2014 rather than a recurrence of disability on that
date.
On appeal counsel contends that OWCP erred in adjudicating the claim as a recurrence of
disability instead of a traumatic injury causing an aggravation of a preexisting injury. He asserts
that the medical evidence supports a causal relationship between the April 14, 2014 and
December 21, 2013 employment injuries.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4
Appellant has the burden of proof to establish by the weight of the substantial, reliable
and probative evidence a causal relationship between his recurrence of disability and his
employment injury.5 This burden includes the necessity of furnishing medical evidence from a
3

OWCP, on February 29, 2016, referred appellant to Dr. Michael J. Einbund, a Board-certified orthopedic
surgeon, for a second opinion examination in File No. xxxxxx561. It requested that he evaluate whether appellant
had any current condition causally related to work incidents occurring on December 21, 2013 and April 14, 2014. In
a report dated April 21, 2016, Dr. Einbund reviewed the December 21, 2013 and April 14, 2014 work injuries,
accepted for a resolved left knee contusion, and noted that appellant had a history of multiple left knee surgeries due
to a 1987 injury while in the military. He diagnosed a temporary aggravation of left knee osteoarthritis as a result of
the April 14, 2014 work incident. Dr. Einbund opined that the December 21, 2013 left knee contusion “resolved in
that appellant was able to resume full unrestricted duty within a few days.”
4

20 C.F.R. § 10.5(x).

5

Carmen Gould, 50 ECAB 504 (1999).

4

physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
OWCP accepted that appellant sustained a left knee contusion due to an altercation with a
patient on December 21, 2013 which had resolved by January 8, 2014. Appellant filed a notice
of recurrence of disability on April 14, 2014 asserting that he reinjured his left knee on that date
in another altercation with a patient.
The Board finds that appellant failed to establish that he also sustained a recurrence of
disability on April 14, 2014 causally related to his December 21, 2013 employment injury.
Appellant attributed his April 14, 2014 recurrence of disability to an altercation with a patient,
which would constitute an intervening injury rather than a recurrence of disability. A recurrence
of disability is a work stoppage caused by “a spontaneous change in a medical condition which
has resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.”7
The medical evidence further supports the occurrence of an intervening injury on
April 14, 2014 rather than a recurrence of disability. Dr. West, on April 17, 2014, found that
appellant reinjured his knee on April 14, 2014 in an altercation with a combative patient. He
diagnosed an aggravation of a preexisting knee condition due to events on December 21, 2013
and April 14, 2014. In a January 27, 2016 report, Dr. Ha’Eri discussed his history of knee
injuries on December 21, 2013 and April 14, 2014 handling patients. There is no reasoned
medical opinion supporting that appellant experienced a spontaneous change in his medical
condition on April 14, 2014 due to his December 21, 2013 employment injury, consequently, he
has not met his burden of proof to establish a recurrence of disability.8 Appellant’s claim does
not constitute a recurrence of disability as defined by OWCP regulations.9
On appeal counsel contends that OWCP erred in adjudicating the claim as a recurrence of
disability instead of a traumatic injury causing an aggravation of a preexisting injury. It,
however, had handled the claim as a traumatic injury claim and OWCP accepted an aggravation
of a preexisting knee condition on April 14, 2014 under File No. xxxxxx561. It was appellant
who continually argued to handle the claim as a recurrence of disability due to the December 21,
2013 injury. As discussed, a recurrence of disability does not include disability resulting from
exposure to new work factors, even if it involves the same part of the body previously injured.10
6

Mary A. Ceglia, 55 ECAB 626 (2004).

7

See supra note 4; see R.P., Docket No. 15-1335 (issued October 6, 2016).

8

See S.K., Docket No. 14-1279 (issued September 25, 2014).

9

See supra note 4; see also S.K., Docket No. 14-1279 (issued September 24, 2014).

10

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(c)(5)
(June 2013).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability beginning
April 14, 2014 causally related to his December 21, 2013 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

